DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  English translations of the certified copies have not been provided yet.  Therefore, priority has not been perfected.  Examiner also notes that the figures of the present Application appear more similar to the drawings of the Korean application filed May 26, 2021 than the Korean application filed June 2, 2020.   Compare figure 5 of each application.

Information Disclosure Statement
The information disclosure statement, submitted on June 1, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 recites, in part, “wherein the transmitting of the first DCI and the receiving of the at least one feedback signal are performed in difference schemes for a case when the first downlink data is downlink data transmitted according to the unicast transmission scheme and a case when the first downlink data is downlink data transmitted according to the multicast transmission scheme.”  The word “difference” appears to be used in error.  Perhaps Applicant’ intended “different.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites, in part, “a value of a downlink assignment index (DAI) field of the first DCI, a counter DAI (c-DAI) value and a total DAI (t-DAI) value reflecting a result of downlink data scheduling according to the unicast transmission scheme and a result of downlink data scheduling according to the multicast transmission scheme up to a time when the first downlink data is scheduled.”  Claim 7 requires a value “reflecting a result” of a downlink data scheduling according to two transmission schemes “up to a time when the first downlink data scheduling.”  Claim 7 is ambiguous as to when its step occurs.  Specifically, the DAI value of claim 7 needs to reflect “a result of downlink data scheduling,” which implies the downlink data scheduling as already occurred (i.e. the result of the scheduling is already known).  However, the DAI value of claim 7 is a reflection only “up to a time when the first downlink data is scheduled,” which implies down link data has not yet been scheduled.    As a result, the scope of claim 7 is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao (US 2021/0243782).

Regarding claims 1, Miao teaches a method for transmitting/receiving a feedback signal, performed by a base station and a first terminal, respectively in a communication system, the method comprising: 
receiving first configuration information from a first base station/transmitting first configuration information to a plurality of terminals in the communication system, the first configuration information including configuration information of a first physical uplink control channel (PUCCH) format for feedback for a unicast transmission scheme and configuration information of a second PUCCH format for feedback for a multicast transmission scheme (Miao, ¶15 – supports different HARQ-ACK types, including Nack-only HARQ feedback for either unicast or multicast transmission; Miao, e.g. ¶¶45, 49, 264 – new bit field of the PUCCH indicator can dynamically signal feedback type; Miao, e.g. ¶52 PUUCH format 0 or 1 for HARQ feedback); 
receiving/transmitting first downlink control information (DCI) for scheduling first downlink data from the first base station/the plurality of terminals (Miao, e.g. ¶¶44-45 and 52-53 – UE receives a PUCCH resource indicator field in the DCI, which varies based on whether ACK/NACK or NACK only is indicated); 
receiving/transmitting the first downlink data from the first base station/to the at least one terminal based on the first configuration information and the first DCI (Miao, e.g. ¶¶36, 53 – UE receives PDSCH); and 
performing a feedback operation for the first down data to the first base station/receiving at least one feedback signal for first downlink data from at least one terminal based on the first configuration information and the first DCI (Miao, e.g. ¶¶40-41, 53 – UE provides feedback based upon if the PDSCH was properly decoded and the feedback type provided by the DCI), 
wherein the receiving/transmitting of the first DCI and the performing of the feedback operation for the first downlink data are performed differently for a case when the first downlink data is downlink data transmitted according to the unicast transmission scheme and a case when the first downlink data is downlink data transmitted according to the multicast transmission scheme (Miao, e.g. ¶¶ 36, 45, 59 – either ACK/Nack or Nack-only can be used for either multicast or unicast transmissions; Miao, ¶15 – invention allows for dynamic signaling of HARQ-ACK feedback type, thus enabling, for example, ACK/Nack to be used for unicast and NACK-Only for multicast).

Regarding claims 2 and 13, Maio also teaches when the first downlink data is downlink data transmitted according to the multicast transmission scheme, identifying information of resource blocks (RBs) of a first PUCCH allocated to the first terminal among a plurality of PUCCH RBs allocated by the first DCI separately to a plurality of terminals included in a first terminal group including the first terminal; and transmitting a first feedback signal for the first downlink data to the first base station through the RBs of the first PUCCH.  Miao, ¶¶36 and 255 – for type-1 HARQ-ACK feedback type, the UE reports either an ACK or NACK in the PUCCH resource depending upon wither the transmitted TB in the PDSCH was correctly received; Miao, ¶61, 74 – invention transmits over time-frequency resources e.g. PRBs, which is the resource allocation of an LTE or NR systems as specified by 3GPP.

Regarding claims 3 and 14, also note that Miao teaches wherein the second PUCCH format is defined to include a first information element (IE) allowing a PUCCH to be allocated to a plurality of RBs.  Miao, e.g. ¶¶ 36 and 42 – RRC IE SPS-Config is changed to include a field for an HARQ-ACK feedback type, where the feedback is transmitted via the PUCCH [for other examples of IEs, see also Miao, ¶¶ 44 and 53]; Miao, ¶61, 74 – invention transmits over time-frequency resources e.g. PRBs, including a PUCCH.

Regarding claim 4, Miao also teaches when the first downlink data is downlink data transmitted according to the multicast transmission scheme, identifying information of resources of a first PUCCH allocated to a first subgroup including the first terminal among a plurality of PUCCH resources allocated by the first DCI separately to a plurality of subgroups into which a first terminal group including the first terminal is divided; and transmitting a first feedback signal for the first downlink data to the first base station through the resources of the first PUCCH.  Miao, ¶36 – different UEs in the multicast group may be configured with different PUCCH resources for HARQ feedback; Miao, e.g. ¶¶44-45 and 52-53 – UE receives a PUCCH resource indicator field in the DCI and transmits HARQ feedback in accordance with the feedback type.

Regarding claim 8, Miao teaches wherein the first DCI corresponds to a DCI defined not to include a DAI field when the first downlink data is downlink data transmitted according to the multicast transmission scheme.  Miao, passim (no indication in Miao that its DCI includes a DAI field for either unicast or multicast transmission).

Regarding claim 11, Miao teaches wherein the performing of the feedback operation for the first down data comprises: when the first downlink data is downlink data transmitted according to the multicast transmission scheme, determining whether feedback signal transmission for the first downlink data is required based on a first feedback scheme indicated by the first base station before transmission of the first downlink data and whether the first downlink data is normally received (Miao, e.g. ¶¶44-45 and 52-53 – UE transmits HARQ feedback in accordance with the feedback type); 
generating a first feedback signal for the first downlink data when the feedback signal transmission for the first downlink data is required (Miao, ¶¶ 39-41, 49-51, 55-57 – possible feedback based on type); and 
transmitting the first feedback signal to the first base station, wherein the first feedback scheme is indicated selectively among an ACK/NACK HARQ scheme, NACK-only HARQ scheme, ACK-only HARQ scheme, and no-HARQ scheme through the first configuration information, the first DCI, or a radio resource control (RRC) message controlling scheduling information of the first downlink data.  Miao, e.g. ¶¶ 44-51, 55-57 (RRC message indicates feedback type and UE transmits feedback accordingly).

Regarding claim 20, Miao teaches wherein the first base station indicates feedback scheme(s) to a plurality of terminal groups through the first configuration information, a plurality of DCIs scheduling a plurality of downlink data units, or a plurality of radio resource control (RRC) messages controlling scheduling information of the plurality of downlink data units  before transmitting the plurality of downlink data units to the plurality of terminal groups (Miao, figure 4  and ¶ 25– eNB provides configuration information to UEs prior to transmission of data [without the RNTI, the UE will not recognize the downlink data, PDSCH]), and 
wherein the feedback scheme(s) are selected among an ACK/NACK HARQ scheme, NACK-only HARQ scheme, ACK-only HARQ scheme, and no-HARQ scheme, and the feedback scheme(s) are indicated independently to each of the plurality of terminal groups or indicated identically to at least two of the plurality of terminal groups.  Miao, ¶¶ 39-41, 49-51, 55-57 (HARQ schemes).  


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (WO 2021/142738) (citations based on attached translation).

Regarding claims 1 and 12, Zhao teaches method for transmitting/receiving a feedback signal, performed by a first terminal and first base station, respectively, in a communication system, the method comprising: 
transmitting first configuration information to a plurality of terminals in the communication system, the first configuration information including configuration information of a first physical uplink control channel (PUCCH) format for feedback for a unicast transmission scheme and configuration information of a second PUCCH format for feedback for a multicast transmission scheme (Zhao, ¶47 – UL resource may be PUCCH time-frequency resource; Zhao, ¶¶2, 31 – in the prior art, HARQ responses are not configured for PTM or multicast transmissions; Zhao, ¶¶92, 100-102, 139 – the invention enables HARQ for both multicast and unicast); 
transmitting first downlink control information (DCI) for scheduling first downlink data to at least one terminal among the plurality of terminals (Zhao, ¶43); 
transmitting the first downlink data to the at least one terminal based on the first configuration information and the first DCI (Zhao, ¶¶34-36 – network device transmits multicast and/or unicast data to terminal); and 
receiving at least one feedback signal for the first downlink data from the at least one terminal based on the first configuration information and the first DCI (Zhao, ¶98), 
wherein the transmitting of the first DCI and the receiving of the at least one feedback signal are performed in difference schemes for a case when the first downlink data is downlink data transmitted according to the unicast transmission scheme and a case when the first downlink data is downlink data transmitted according to the multicast transmission scheme (Zhao, ¶102 – as an example, HARQ feedback is provided for the PTM transmission if its priority [PPPP] is less than a threshold, otherwise it provides HARQ feedback for the unicast transmission; Zhao, ¶¶48, 92, 115, 156, 190-191 – in another example, different UL resources are defined for HARQ feedback for the PTM transmission and the unicast transmission).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miao (of record) in view of Yeo (US 2020/0106566).

Regarding claim 5, Miao teaches the method according to claim 1 and receiving of the first DCI (Miao, e.g. ¶¶44-45 and 52-53), but does not explicitly teach “identifying whether a new data indicator (NDI) field of the . . . DCI indicates whether downlink data transmitted according to the unicast transmission scheme is initial transmission data or whether downlink data transmitted according to the multicast transmission scheme is initial transmission data based on a DCI format of the . . . DCI or a type of a radio network temporary identifier (RNTI) scrambling a cyclic redundancy check (CRC) of the . . . DCI.”  However, Yeo teaches a particular bit field of the DCI indicating whether a PDSCH is for unicast or groupcast, where the UE checks the CRC by scrambling/descrambling an RNTI.  Yeo, ¶ 150.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to include generate the transport blocks, taught by Miao, utilizing the CRCs, taught by Yeo, in order to verify proper decoding of the received data (CRC is a known error detection method).  

Regarding claim 6 and 16, Miao teaches the method according to claims 1 and 12 and receiving of the first DCI (Miao, e.g. ¶¶44-45 and 52-53) and HARQ process ID spaces corresponding to different RNTIs (Miao, ¶¶ 26, 128, 150 – HARQ process ID spaces correspond to different CS-RNTIs), but does not explicitly teach “identifying whether a hybrid automatic repeat request (HARQ) process number (HPN) field of the . . . DCI indicates information related to a HARQ process(es) of downlink data transmitted according to the unicast transmission scheme or information related to a HARQ process(es) of downlink data transmitted according to the multicast transmission scheme based on a HPN value indicated by the HPN field of the first DCI, wherein n HPN values among N HPN values indicatable by the HPN field are used to indicate the information related to the HARQ process(es) of downlink data transmitted according to the unicast transmission scheme, and remaining (N-n) HPN values are used to indicate the information related to the HARQ process(es) of downlink data transmitted according to the multicast transmission scheme.”  However, Yeo teaches a UE determining the portion of a buffer for unicast and the remaining portion of the buffer being used for groupcast based on HARQ process numbers.  Yeo, ¶¶143-145 (e.g. 8 HARQ processes for unicast and 4 HARQ processes for groupcast [0 to N-1 for unicast and N to N+M-1 for groupcast]).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to partition HARQ processes for unicast and multicast transmission, as taught by Yeo, within the HARQ method, taught by Miao, in order to consider the limited storage space of the terminal when deciding how much feedback needs to be provided.  Yeo, ¶ 149 (a more resource-efficient HARQ method).

Regarding claims 7 and 18, Miao teaches the method according to claims 1 and 12 and receiving of the first DCI (Miao, e.g. ¶¶44-45 and 52-53), but does not explicitly teach “when the first downlink data is downlink data transmitted according to the multicast transmission scheme, obtaining, through a value of a downlink assignment index (DAI) field of the . . . DCI, a counter DAI (c-DAI) value and a total DAI (t-DAI) value reflecting a result of downlink data scheduling according to the unicast transmission scheme and a result of downlink data scheduling according to the multicast transmission scheme up to a time when the first downlink data is scheduled.”  According to page 29 of the Specification, the DAI “may indicate the number of PDSCHs transmitted in one slot.”  In Yeo, the maximum number of PDSCHs that can be transmitted in one slot is 3.  Yeo, ¶ 99-100.  Table 3 of Yeo shows the mapping allocation information for transmitting a PDSCH for unicast.  Table 4 of Yeo shows the mapping allocation information for transmitting a PDSCH for multicast.  Yeo, ¶¶99, 101.  Yeo also teaches a UE determining a feedback bit based on counter DAI or the total DAI of the DCI.  Yeo, ¶ 102; see also ¶¶104-118 for an example of the UE’s process for providing feedback based on tables 3 and 4, which includes tallying the number of PDSCHs that can be mapped to a single slot (¶112).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to enable the UE to determine the number of HARQ-ACK bits that should be transmitted, as taught by Yeo, within the HARQ method, taught by Miao, in order to join unicast and multicast codebooks, resulting in a more efficient use of uplink resources.  Yeo, ¶ 105, 119.

Regarding claim 15, Miao teaches the method according to claim 12, wherein DCI for scheduling downlink data transmitted according to the unicast transmission scheme and DCI for scheduling downlink data transmitted according to the multicast transmission scheme are configured based on different DCI formats (Miao, e.g. ¶¶36, 39, 47, 55 – DCI includes feedback type as ACK/NACK or NACK only, which can be different for unicast and multicast transmissions), but does not explicitly teach “the first base station operates new data indicator (NDI) fields of the DCIs configured based on different DCI formats independently from each other.”  However, Yeo teaches a particular bit field of the DCI indicating whether a PDSCH is for unicast or groupcast.  Yeo, ¶ 150.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to include in the DCI, taught by Miao, a bit field indicating whether a PDSCH is for unicast or groupcast, as taught by Yeo, in order to provide a dedicated bit for transmission type, thus simplifying the signaling.  

Regarding claim 17, Miao teaches the method according to claim 12, but does not explicitly teach “wherein the first base station operates HPN fields of DCI for scheduling downlink data transmitted according to the unicast transmission scheme and DCI for scheduling downlink data transmitted according to the multicast transmission scheme independently from each other.”  However, Yeo teaches separate subsets of HARQ process IDs being used for unicast and multicast feedback.  Yeo, ¶¶144-145 (e.g. HARQ process IDs 0 to N-1 for unicast and HARQ process IDs N to N+M-1 for groupcast).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to partition HARQ processes for unicast and multicast transmission, as taught by Yeo, within the HARQ method, taught by Miao, in order to consider the limited storage space of the terminal when deciding how much feedback needs to be provided.  Yeo, ¶ 149 (a more resource-efficient HARQ method).


Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miao (of record) in view of Papasakellariou (US 2022/0095317). 

Regarding claims 9 and 19, Maio teaches the methods according to claims 1 and 12, but does not explicitly teach “when the first downlink data is downlink data transmitted according to the unicast transmission scheme, receiving, from the first base station, second DCI for scheduling second downlink data to be transmitted according to the multicast transmission scheme; receiving, from the first base station, the second downlink data based on the first configuration information and the second DCI; and performing a feedback operation for the second downlink data to the first base station based on the first configuration information and the second DCI, wherein when a timing of a first PUCCH resource indicated by the first DCI for a feedback procedure for the first downlink data transmitted according to the unicast transmission scheme is identical to a timing of a second PUCCH resource indicated by the second DCI for a feedback procedure for the second downlink data transmitted according to the multicast transmission scheme, the feedback operation for the first downlink data and the feedback operation for the second downlink data are both performed through a first PUCCH resource,” as recited in claim 9, or “when the first downlink data is downlink data transmitted to the first terminal according to the unicast transmission scheme, transmitting, to a first terminal group including the first terminal, second DCI for scheduling second downlink data to be transmitted according to the multicast transmission scheme; transmitting, to a plurality of terminals included in the first terminal group, the second downlink data based on the first configuration information and the second DCI; and receiving at least one feedback signal for the second downlink data from at least a part of the plurality of terminals included in the first terminal group based on the first configuration information and the second DCI, wherein when a timing of a first PUCCH resource indicated by the first DCI for a feedback procedure for the first downlink data transmitted according to the unicast transmission scheme is identical to a timing of a second PUCCH resource indicated by the second DCI for a feedback procedure for the second downlink data transmitted according to the multicast transmission scheme, the at least one feedback signal for the first downlink data and the at least one feedback signal for the second downlink data are received through a first PUCCH resource,” as recited in claim 19.
However, Papasakellariou teaches a UE detecting a first DCI for unicast transmission and a second DCI for multicast transmission.  Papasakellariou, ¶102, 106.  Papasakellariou also teaches multiplexing the HARQ feedback for both unicast and multicast transmissions over the same PUCCH resources.  Papasakellariou, ¶ 162, 166 (G-PDSCH is a groupcast transmissions and U-PDSCH is a unicast transmissions).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to multiplex the HARQ feedback for unicast and multicast transmissions, as taught by Papasakellariou, within the HARQ method, taught by Miao, in order to make efficient use of the limited uplink resources.  

Regarding claim 10, note that the combination of Miao and Papasakellariou also teaches wherein in the performing of the feedback operation for the second downlink data, when the first terminal is indicated a negative acknowledgement (NACK)-only HARQ scheme as a feedback scheme for performing a feedback procedure for downlink data transmitted according to the multicast transmission scheme, the feedback operation for the second downlink data is performed according to an ACK/NACK HARQ scheme instead of the indicated NACK-only HARQ scheme.  Miao, ¶¶ 39-41, 49-51, 55-57.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Li (CN 113472488) teaches an RNTI scrambling the CRC of the DCI (para. 51) and separate HARQ modes for unicast and multicast transmissions (para. 52-58).  Citations based on the attached English translation.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514. The examiner can normally be reached M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Morse can be reached on 571-272-3838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Lamont/Primary Examiner, Art Unit 2615